Title: [Diary entry: 5 December 1785]
From: Washington, George
To: 

Monday 5th. Thermometer at  in the Morning—58 at Noon & 58 at Night. Lowering all day—with very little wind and that Northerly. It being a good scenting morning I went out with the Hounds (carrying the two had from Colo. McCarty). Run at different two foxes but caught neither. My French Hounds performed better to day; and have afforded hopes of their performing well, when they come to be a little more used to Hunting, and understand more fully the kind of game they are intended to run. When I returned home, wch. was not until past three Oclock found a Doctr. Baynham here—recommended to me by Colo. Fairfax of England. George Washington and his Wife returned in the Evening from Abingdon. My Overseer Fairfax also returned this Evening with Jack Ass, and his Keeper, a Spaniard from Boston. 